Lumpkin, J.
Where a motion for a new trial is based upon the general grounds that the verdict is contrary to law and the evidence, and alleges the commission of no error at the trial, *219the Supreme Court will not set aside a verdict supported by the evidence and approved by the court below.
July 29, 1895.
Indictment for rape. Before Judge Reese. Warren superior court. April term, 1895.
E. P. Davis, for plaintiff in error.
J. M. Terrell, attorney-general, and W. M. Howard, solicitor-general, contra.

Judgment affirmed.